IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-60497
                         Conference Calendar



LARRY PASCOE,

                                          Plaintiff-Appellant,

versus

BOLIVAR COUNTY REGIONAL CORRECTIONAL
FACILITY; TOMMY TAYLOR, Warden;
H.M. GRIMMETT, Sheriff of Bolivar County;
FRAZAL FREEMAN, Nurse,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                     USDC No. 2:01-CV-16-P-B
                       --------------------
                          April 11, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Larry Pascoe, Mississippi prisoner # 57419, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 civil rights

lawsuit for failure to state a claim, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).   The district court’s dismissal is reviewed

de novo, accepting all of Pascoe’s allegations as true.    See

Black v. Warren, 134 F.3d 732, 734 (5th Cir. 1998).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-60497
                                  -2-

     Pascoe renews his claims that he received inadequate medical

treatment as a pretrial detainee but also argues, for the first

time on appeal, that Nurse Freeman denied him the right to see a

physician and had him placed in lockdown, where he could not be

reached quickly in case of medical emergency; that jail personnel

are inadequately trained to respond to medical emergencies; and

that the jail has inadequate policies for dealing with suicidal

inmates.   Because these claims were not presented to the district

court, this court will not address them.     See Shanks v.

AlliedSignal, Inc., 169 F.3d 988, 993 n.6 (5th Cir. 1999); Burch

v. Coca-Cola Co.,    119 F.3d 305, 319 (5th Cir. 1997).

     To the extent that Pascoe contends that Nurse Freeman was

deliberately indifferent to his medical needs by prescribing him

sleep medication to which he had an adverse reaction, he has

alleged only negligence, which is insufficient to state a claim.

See Stewart v. Murphy, 174 F.3d 530, 537 (5th Cir. 1999).       To the

extent that he argues that he was denied medical treatment after

being found in a coma as a result of taking the sleep medication,

his own allegation that he was immediately taken to the hospital

defeats his claim.     See Farmer v. Brennan, 511 U.S. 825, 847

(1994); Hare v. City of Corinth, Miss., 74 F.3d 633, 650 (5th

Cir. 1996)(en banc).    Pascoe’s contention that jail officials

were deliberately indifferent to his medical needs by precluding

him from having surgery for his gallstones is similarly

unavailing because he conceded that he received medication that

has been effective in treating his stomach problems.      His

dissatisfaction with the treatment he received, medication
                            No. 01-60497
                                 -3-

instead of surgery, is not actionable.     See Stewart, 174 F.3d at

537.

       Pascoe has not demonstrated any error in the district

court’s judgment.    Accordingly, the judgment is AFFIRMED.    The

district court’s dismissal of the complaint counts as a “strike”

for purposes of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons,

103 F.3d 383, 387 (5th Cir. 1996).    Pascoe is CAUTIONED that, if

he accumulates three strikes, he may not proceed in forma

pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is in imminent

danger of serious physical injury.     See 28 U.S.C. § 1915(g).

       AFFIRMED; THREE-STRIKES WARNING ISSUED.